Citation Nr: 0616540	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  02-20 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability (claimed as the residuals of an aortic valve 
replacement), to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from September 1969 to April 
1971.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
April 2006, the veteran testified before the undersigned at a 
videoconference hearing from the VA facility in San Antonio, 
Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

The veteran has contended that he suffers from a congenital 
heart valve defect which has been aggravated by his service-
connected diabetes mellitus.  The evidence of record includes 
his service medical records, which do not show any complaints 
of, or treatment for, any heart complaints, to include a 
heart murmur.  The entrance examination was completely within 
normal limits.  In January 1975, his heart displayed normal 
sinus rhythm with a "snap" of the mitral valve.  Mitral 
stenosis was apparently ruled out at that time.

In 1991 a functional heart murmur was found.  In 1995, after 
experiencing several episodes of precordial pressure over the 
preceding year, the veteran underwent an echocardiogram which 
found aortic valve sclerosis; this ultimately resulted in a 
valve replacement in March 2001.  Diabetes mellitus was 
apparently diagnosed at the time of the 2001 surgery.  The 
veteran testified that a heart murmur had been found 
immediately after service, although he had been told that it 
was nothing to worry about.  He expressed his belief, based 
upon a pamphlet from the American Heart Association, that his 
now service-connected diabetes mellitus had aggravated his 
condition to the point that the heart valve replacement 
became necessary.  Also of record is a January 2003 opinion 
from his physician wherein it was indicated that the veteran 
had a congenital bicuspid valve defect which had been 
aggravated by his military service.

The veteran indicated at his hearing that he was going to 
attempt to obtain an opinion from his treating physician as 
to the relationship between his diabetes mellitus and his 
aortic valve disorder.  The case was held open for 30 days to 
allow him to submit such an opinion; however, no further 
evidence has been received from the veteran.  Despite this, 
the Board finds that a VA examination is needed in this case.

First, the Board must ascertain whether or not the veteran's 
valve disorder is congenital in nature.  An opinion must also 
be obtained as to whether his military service aggravated any 
such congenital disorder beyond its natural progress, and an 
opinion as to whether the veteran's service-connected 
diabetes mellitus aggravated any congenital disorder to the 
point that the valve replacement became necessary is also 
needed.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
("when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.").

The Board also notes that the veteran was found to be 
disabled by the Social Security Administration (SSA) in 2003.  
At the time of his hearing, he testified that he had been 
examined by SSA prior to the award of benefits.  While the 
Administrative Law Judge's decision is of record, the records 
relied upon in rendering the decision are not.  In the 
interest of having a complete record, these should be 
obtained prior to a final determination of the veteran's 
claim.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1993). 

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.


Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims issued a decision 
in the consolidated appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  The Board is confident that the RO will 
address the matter of Dingess compliance on remand.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  SSA should be contacted and requested 
to provide copies of the medical records 
relied upon in awarding the veteran 
disability benefits in 2003.  These should 
be associated with the claims folder.

3.  Once the above-requested development 
has been completed, the veteran must be 
afforded a VA cardiac examination.  The 
claims folder, to include the service 
medical records, must be made available to 
the examiner in conjunction with the 
examination, and the examination report 
should indicate that the claims folder was 
so reviewed.  The examiner should be asked 
to answer the following questions:

a.  Does (or did) the veteran have a 
congenital heart disorder, to include a 
valve disorder?

b.  If the veteran does (or did) have a 
congenital heart disorder, was it 
aggravated beyond its natural 
progression by his period of military 
service?


c.  If the veteran has (or had) a 
congenital heart disorder which was not 
aggravated during service, was such 
disorder aggravated after service by 
his service-connected diabetes 
mellitus?  If so, the examiner should 
be asked to quantify, to the extent 
feasible, the degree to which any 
underlying disorder was worsened by the 
diabetes, e.g., to a 10 percent degree, 
20 percent degree, etc.

d.  Note:  The term "aggravated" in 
the above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolved with 
return to the baseline level of 
disability.

e.  All special tests and studied 
deemed necessary to respond to the 
above questions must be conducted.

4.  Once the above-requested development 
has been completed, the veteran's claim 
for service connection for a 
cardiovascular disability (claimed as the 
residuals of an aortic valve replacement), 
to include as secondary to his service-
connected diabetes mellitus, should be 
readjudicated.  If the decision remains 
adverse to the appellant, he had his 
representative should be provided with an 
appropriate supplemental statement of the 
case (SSOC) and an opportunity to respond.  
The case should then be returned to the 
Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


